Spain, J.
We affirm. To the extent that defendant contends that Ms waiver of the right to appeal was invalid, we are unpersuaded. The plea allocution — which included an oral waiver — and the written waiver demonstrate that defendant knowingly, intelligently and voluntarily waived his right to appeal the conviction and sentence (see People v Jerome, 98 AD3d 1188, 1189 [2012]; see also People v Lopez, 6 NY3d 248, 256 [2006]; People v Ducheneaux, 97 AD3d 852, 853 [2012]). Consequently, we are precluded from considering his claim that the sentence imposed is harsh and excessive (see People v Hidalgo, 91 NY2d 733, 736-737 [1998]; People v Lopez, 97 AD3d 853, 853-854 [2012], lv denied 19 NY3d 1027 [2012]; see also People v Lopez, 6 NY3d at 255-256).
Mercure, J.P., Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.